Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
This office action is responsive to the Request for Continued Examination, Amendment and Remarks, wherein claim 27 was added, filed 26 July 2022. Claims 1-27 are pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1 to recite that the polymerizable LC material comprises: 
(a)  one or more compounds of formula T: RT1-(AT1ZT1)m1-GT1-(ZT2-AT2)m2-RT2,
(b)  one or more compounds of formula CO-1: 
    PNG
    media_image1.png
    185
    317
    media_image1.png
    Greyscale
,
(c)  one or more compounds of formula DRM:  P1-Sp1-MG-Sp2-P2, and
(d)  one or more compounds of formula MRM: P1-Sp1-MG-R.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 7 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 15 C atoms” (emphasis added) with respect to the substituent L in the compound of formula T; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 (amended) fails to particularly point out and distinctly claim the substituent L in the compound of formula T contained in the claimed polymerizable LC material.
Amended claim 1 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 20 C atoms” (emphasis added) with respect to the substituents R01 and R02 in the compound of formula T; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents R01 and R02 in the compound of formula T contained in the claimed polymerizable LC material.
Amended claim 1 is rejected as being vague and indefinite when it recites “WT1 denotes a group containing an aromatic group and/or non-aromatic group having 1 to 40 carbon atoms, which may be substituted, the aromatic group may be a hydrocarbon ring or a heterocyclic ring” (emphasis added) in the groups of formulae T1-1 and T1-2; the scope of the protection sought is not clear, since, for instance, a hydrocarbon ring requires a minimum of 3 C atoms. Claim 1 (amended) fails to particularly point out and distinctly claim the substituent WT1 in the groups of formulae T1-1 and T1-2.
Amended claim 1 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 20 C atoms” (emphasis added) with respect to the substituents WT2 and Y in the groups of formulae T1-1 and T1-2; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents WT2 and Y in the groups of formulae T1-1 and T1-2.
Amended claim 1 is rejected as being vague and indefinite when it recites “WT2 may denote a group of 2 to 30 carbon atoms having at least one aromatic group” and (emphasis added); the scope of the protection sought is not clear by a “carbon atoms having an aromatic group”. Claim 1 (amended) fails to particularly point out and distinctly claim the substituent WT2 in the groups of formulae T1-1 and T1-2.
Amended claim 1 is rejected as being vague and indefinite when it recites “any hydrogen atom in the alkyl group may be substituted with F” (emphasis added) with respect to the substituents WT2 and Y in the groups of formulae T1-1 and T1-2; the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents WT2 and Y in the groups of formulae T1-1 and T1-2.
Amended claim 1 is rejected as being vague and indefinite when it recites “straight chain or branched alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12 C atoms” (emphasis added) with respect to the substituent R in the compound of formula MRM; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 (amended) fails to particularly point out and distinctly claim the substituent R in the compound of formula MRM.
Claim 22 is rejected as being vague and indefinite when it recites “wherein L2 and L3 are H, alkyl, or –(Sp31-A31)“ (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for –(Sp31-A31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/336,974 (corresponding to U.S. Patent Application Publication No. 2019/0218459). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal material comprising a combination of a polymerisable compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said photoinitiator compound is represented by formula 
    PNG
    media_image2.png
    186
    414
    media_image2.png
    Greyscale
. Although the polymerisable liquid crystal materials are not identical, the Examiner notes that they are obvious variants thereof each other as it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize an additional known polymerizable compound such as those of the present formula T.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 22 of copending Application No. 16/638,900 (corresponding to U.S. Patent Application Publication No. 2020/0362245). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal material, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said polymerisable liquid crystal material comprises the combination of one or more compounds of formula T: RT1-(AT1ZT1)m1-GT1-(ZT2-AT2)m2-RT2, one or more compounds of formula DRM:  P1-Sp1-MG-Sp2-P2, and one or more compounds of formula MRM: P1-Sp1-MG-R. Although the polymerisable liquid crystal materials are not identical, the Examiner notes that they are obvious variants thereof each other, as it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize a known carbazole oxime ester polymerization photoinitiator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being obvious over Mulcahy et al. (EP16169932.7) in view of Sakamoto et al. (U.S. Patent No. 9,234,056) and Komatsu et al. (JP2014-137466) or Oh et al. (U.S. Patent Application Publication No. 2016/0332960).
Mulcahy et al. discloses a polymerisable liquid crystal material, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film (claims 12-13), the corresponding method of preparation of said polymer film (claims 11), and the corresponding use thereof said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices (claim 16), characterized in that said polymerisable liquid crystal material (claims 1-9) comprises the combination of carbazole oxime ester photoinitiator with one or more direactive mesogenic compounds inclusive of the di- or multi-reactive mesogenic compounds of the present formula DRM:  P1-Sp1-MG-Sp2-P2 (claims 2-3) in an amount as presently claimed (claim 6), one or more monoreactive mesogenic compounds inclusive of the monoreactive mesogenic compounds of the present of formula MRM: P1-Sp1-MG-R (claims 4-5) in an amount as presently claimed (claim 7). However, Mulcahy et al. utilizes a carbazole oxime ester photoinitiator represented by formula CO-1: 
    PNG
    media_image3.png
    182
    405
    media_image3.png
    Greyscale
(abstract; claims), and the di- or multi-reactive mesogenic compounds of formula T are not disclosed. 
The Examiner notes that each of the di- or multi-reactive mesogenic compounds of formula T, and the use of the carbazole oxime ester photoinitiator of the present formula CO-1 as polymerization photoinitiators are well known.
Sakamoto et al. discloses a polymerisable liquid crystal material comprising a combination of a di- or multi-reactive mesogenic compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said di- or multi-reactive mesogenic compound is inclusive of those of the present formula T, as represented therein by
    PNG
    media_image4.png
    200
    444
    media_image4.png
    Greyscale
(abstract/claims). Sakamoto et al.  teaches that the inventive compound of formula (I) has a practical low melting point, can be produced at low cost, and can produce a film that achieves uniform conversion of polarized light over a wide wavelength band (column 2, line 45).
	Komatsu et al. teaches a carbazole oxime ester compound inclusive of those of the present formula CO-1, as represented therein by 
    PNG
    media_image5.png
    164
    387
    media_image5.png
    Greyscale
, as a polymerization photoinitiator in a composition for use in liquid crystal displays.
Oh et al. teaches a photoinitiator carbazole oxime ester compound inclusive of those of the present formula CO-1 when n=1 and L1 =H, as represented therein by 
    PNG
    media_image6.png
    226
    412
    media_image6.png
    Greyscale
(claim 1). 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to substitute the carbazole oxime ester compounds of the present formulae CO-1, as taught in either Oh et al. or Komatsu et al., for those utilized as polymerization photoinitiators in the polymerisable liquid crystal material of Mulcahy et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the carbazole oxime ester compounds of the present formulae CO-1. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a di- or multi-reactive mesogenic compound of the present formula T, as taught in Sakamoto et al., in the polymerisable liquid crystal material of Mulcahy et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 26 July 2022, with respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous FINAL office action on the merits, are moot as the rejection has been withdrawn in view of applicants’ amendment to the same. 
Applicant's arguments filed 26 July 2022, with respect to the rejection of claims on the ground of nonstatutory double patenting as set forth in paragraph 9 of the previous FINAL office action on the merits, to the effect that as “allowable subject matter has not been indicated in either application, appropriate action will be taken at such time as the issue is ripe” have been fully considered but they are not persuasive. 
Applicant's arguments filed 26 July 2022, with respect to the rejection of claims under 35 U.S.C. 103, as set forth in paragraph 12 of the previous FINAL office action on the merits, have been fully considered but they are moot because the new ground of rejection citing Komatsu et al. is a reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of: - a polymerisable liquid crystal material comprising a combination one or more compounds of formula DRM:  P1-Sp1-MG-Sp2-P2, and one or more compounds of formula MRM: P1-Sp1-MG-R: U.S. Patent Application Publication No. 2020/0291299, and- an carbazole oxime photoinitiator: U.S. Patent 11,236,271.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722